UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1261


VITO MASILOTTI,

                  Plaintiff - Appellant,

          v.

CITIGROUP MORTGAGE INC.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-03360-JFM)


Submitted:   July 23, 2014                  Decided:   July 30, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vito Masilotti, Appellant Pro Se. John Byron Flood, OGLETREE
DEAKINS NASH SMOAK & STEWART, PC, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Vito Masilotti seeks to appeal the district court’s

order granting Citigroup Mortgage Inc.’s motion for an order

compelling arbitration and staying his action pending resolution

of any arbitration proceedings.                     Masilotti has also filed an

application to proceed in forma pauperis.                      Because the appeal is

interlocutory,        we    deny       Masilotti’s    application     to    proceed   in

forma pauperis and dismiss the appeal for lack of jurisdiction.

               Section     16     of    the   Federal   Arbitration     Act   provides

that “[a]n appeal may be taken from . . . a final decision with

respect to an arbitration that is subject to this title[,]” or

from       interlocutory        orders    denying    arbitration,     but   an   appeal

generally “may not be taken from an interlocutory order . . .

granting       a   stay    of    any     action”    referred    to   arbitration,     or

“directing arbitration to proceed[.]”                   9 U.S.C. § 16(a)(3), (b)

(2012); see In re Pisgah Contractors, Inc., 117 F.3d 133, 135

(4th Cir. 1997). *

               A “final decision” for purposes of § 16 is one that

“ends the litigation on the merits and leaves nothing more for

the court to do but execute the judgment.”                           Green Tree Fin.


       *
       Section 16(b) also permits the court to review, in its
discretion, interlocutory orders that a district court certifies
pursuant to 28 U.S.C. § 1292(b) (2012). The district court did
not do so here.



                                               2
Corp.-Ala.       v.    Randolph,          531     U.S.     79,       86     (2000)        (internal

quotation marks omitted).                  As a result, where a district court

orders arbitration and dismisses an action, “leaving the court

nothing to do but execute the judgment,” the order is a final,

appealable order.            Id.      By contrast, where the district court

orders arbitration and enters “a stay instead of a dismissal

. . .     that       order        would    not       be        appealable,”          as     it     is

interlocutory.         Id. at 87 n.2.

            The district court’s February 28, 2014 order was not a

final, appealable order.                  As we have previously explained, an

order staying an action and compelling arbitration is not final

and appealable even if the district court “retained jurisdiction

through    its       stay    only     to    enforce        or     vacate       a     forthcoming

arbitration award[,]” and therefore, as a “practical” matter,

“render[ed]      a    final       resolution        as    to    all    issues      before        it.”

Humphrey v. Prudential Sec. Inc., 4 F.3d 313, 317 (4th Cir.

1993).     The fact that the district court’s order directs that

the case be administratively closed does not render the order

final and appealable.               See Penn-Am. Ins. Co. v. Mapp, 521 F.3d

290, 295 (4th Cir. 2008) (finding that “an otherwise non-final

order     does       not    become        final      because          the    district        court

administratively closed the case after issuing the order.                                          A

reviewing    court         must    consider       whether       an    order    is     final       and



                                                3
appealable without regard to the existence of the administrative

closure.”).


           Accordingly,       we   deny    Masilotti’s        application   to

proceed in forma pauperis and dismiss the appeal for lack of

jurisdiction.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument    would   not   aid   the   decisional

process.

                                                                     DISMISSED




                                     4